Citation Nr: 1539006	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  14-28 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida


THE ISSUE

Entitlement to an annual clothing allowance for the year 2014.

[The issues of entitlement to a rating in excess of 20 percent for degenerative disc disease at L5-S1, entitlement to service connection for left foot numbness, ulcers and gastroesophageal reflux disease, and entitlement to a total disability rating for individual unemployability due to service-connected disabilities will be addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1963 and from March 1963 to October 1984.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2014 decision of a Department of Veterans Affairs Medical Center (VAMC).  


FINDING OF FACT

For the year 2014, neither the Veteran's service-connected back disability, nor any other service-connected disabilities, required a prosthetic or orthopedic appliance to be worn or used which tended to wear or tear his clothing; the Veteran did not use a physician-prescribed medication for a skin condition due to any service-connected disability that caused irreparable damage to his outer garments during that period.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance for the year 2014 have not been met.  38 U.S.C.A. §§ 1162, 5107 (West 2014); 38 C.F.R. § 3.810 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The record does not reflect any prejudice to the Veteran resulting from any deficiency in notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this regard, VA's Application for Annual Clothing Allowance, completed by the Veteran in April 2014, describes the criteria for annual clothing allowance eligibility; the April 2014 decision letter to the Veteran described to him the reason his application had been denied, and included notice of his rights to appeal the decision; the Veteran responded in a May 2014 notice of disagreement, describing why he believed he should be awarded a clothing allowance under VA's criteria; and his claim was readjudicated in a June 2014 statement of the case.  The Veteran has thus been provided the opportunity to meaningfully participate in the adjudication of his claim.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA medical records and a determination of the VAMC's Prosthetic Staff Representative have been obtained.

In a July 2015 brief, the Veteran's representative asserted that there had been no personal inspection of the Veteran's clothing by a VA Board Certified Orthotist, and "that the case should be remanded in order for the [Veteran] to be provided the opportunity to present his evidence of worn out, torn and dry rotted clothing to support his contention."  

However, in this case the Veteran has been afforded the opportunity to present evidence in support of his claim, but has presented no such evidence aside from his own subjective assertions, and, furthermore, asserted that had not kept any of his clothing to show as evidence.  Moreover, remand for inspection by a VA Orthotist is not warranted in this case.  As discussed below, the Veteran has not described or identified how any medication has caused irreparable damage to any of his outer garments, but rather has asserted only that his medications tend to cake up his under garments, making them feel heavier and giving him a clammy feeling.  He furthermore has not disputed that his back brace in question is a soft, non-rigid device, as was determined by the VAMC's Prosthetic Staff Representative; as noted below, VA's application form for clothing allowance benefits, completed and submitted by the Veteran in April 2014, stated that non-rigid appliances were not included as eligible appliances for a clothing allowance.  Under these circumstances, remand for additional development is not warranted. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Clothing Allowance

A veteran who has a service-connected disability, or a disability compensable under 38 U.S.C. § 1151 as if it were service-connected, is entitled, upon application therefore, to an annual clothing allowance as specified under 38 U.S.C. § 1162 and 38 C.F.R. § 3.810.

Where the service-connected disability in question does not involve loss or loss of use of a hand or foot, an annual clothing allowance is payable where the Undersecretary for Health or a designee certifies that, because of such service-connected disability or disabilities, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability or disabilities, irreparable damage is done to the veteran's outer garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).

As reflected in his May 2014 notice of disagreement, the Veteran asserts that cream he applies for a service-connected skin disability and a back brace he wears for a service-connected back disability damage his clothing.  The Veteran is service-connected for xerotic eczema of the trunk, shoulders, and back, and degenerative disc disease at L5-S1.

The Veteran's claim for an annual clothing allowance must be denied.

As reflected in the agency of original jurisdiction's (AOJ's) April 2014 decision letter and June 2014 statement of the case, the Veteran's claim was denied on the basis that the evidence did not show that because of a service-connected disability the Veteran wore or used a rigid prosthetic or orthopedic appliance that tended to wear out clothing, or that because of a service-connected skin condition, he used medication that caused irreparable damage to his outer garments.  The Veteran's prescribed back brace was considered a soft, non-rigid device, and the Veteran's prescribed skin medications were listed as a non-qualifying medication in the VA list of medications that may stain or damage clothing.  These determinations were based on a review of the Veteran's April 2014 application for benefits by the VAMC's Prosthetic Staff Representative. 

The Board notes the Veteran's assertions as reflected in his May 20014 notice of disagreement.  The Veteran asserted that the cream he used on his body was Hydrophilic cream, which he used daily over his entire body, and that the cream "cake[d] up [his] under garments," which made them "feel heavier" and gave him a "clammy feeling."  He further asserted that his back brace tends "to fray the undershirt after a time," but that he had not kept any of his clothing to show as evidence.

The Board finds the determination of the VAMC's Prosthetic Staff Representative, which was based on a comparison of the Veteran's prescribed skin medication and back brace with VA's standard eligibility requirements for appliances and skin medications, to be more probative in this matter than the Veteran's assertions.  Regarding his skin medication, the Veteran has not described or identified how such medication has caused irreparable damage to any of his outer garments; rather, the Veteran has simply asserted that his medication cakes up his under garments, making them feel heavier and giving him a clammy feeling.  Regarding the Veteran's back brace, he has not disputed that such brace is in fact a soft, non-rigid device; in this regard, VA's application form for clothing allowance benefits, completed and submitted by the Veteran in April 2014, stated that non-rigid appliances were not included as eligible appliances for a clothing allowance.  Rather, the Veteran has only made vague assertions that his back brace tends to fray his undershirts over time.

Moreover, the only evidence in support of the Veteran's claim are his assertions that his clothes tend to become ruined by his skin medication and back brace; he has not presented any objective evidence, such as verification from a medical provider, supporting these assertions.  The Board finds the determination of the VAMC's Prosthetic Staff Representative, which was based on objective assessment of the Veteran's prescribed skin medication and back brace and VA's standard clothing allowance eligibility requirements, to be more probative than the Veteran's unsupported, subjective assertions regarding a matter in which he has a personal monetary interest.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Therefore, the evidence weighs against a finding that, for the year 2014, because of the Veteran's service-connected back disability, or any other service-connected disabilities, a prosthetic or orthopedic appliance was worn or used which tends to wear or tear clothing, or that because of the use of a physician-prescribed medication for a skin condition due to a service-connected disability, irreparable damage was done to his outer garments.  Accordingly, an annual clothing allowance for the year 2014 must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An annual clothing allowance for the year 2014 is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


